Citation Nr: 0834885	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-13 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran reportedly served in the Philippine Commonwealth 
Army from November 1941 to January 1943 and from April 1945 
to February 1946.  Records also show that he was a prisoner 
of war (POW) from May 1942 to January 1943.  He died in April 
1980.  The appellant is claiming Department of Veterans 
Affairs (VA) benefits as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in March 2005, a statement of the case was issued in April 
2005, and a substantive appeal was received in May 2005. 

The Board notes that the RO categorized the issue as a new 
and material evidence claim.  The claim of service connection 
for cause of death was denied in a September 1980 RO 
decision.  The appellant did not file a notice of 
disagreement to this RO decision.  Thus, the RO decision is 
final.  38 U.S.C.A. § 7105.  However, an amendment to 38 
C.F.R. § 3.309(c), effective in October 2004, expanded the 
list of diseases for POW to include atherosclerotic heart 
disease or hypertensive vascular disease.  Therefore, the 
Board finds that the appellant is claiming service connection 
for cause of the veteran's death under a new theory of 
entitlement that was unavailable when the September 1980 RO 
decision became final.  Thus, the Board will consider the 
service connection for cause of the death appeal under a 
merits analysis as opposed to a new and material evidence 
analysis.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war from May 1942 to 
January 1943.

2.  The veteran died in April 1980.  The Death Certificate 
lists the immediate cause of death as cardio respiratory 
failure due to general arteriosclerosis.


CONCLUSION OF LAW

The veteran's death was caused by a disability presumed to be 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(c), 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

The appellant is claiming service connection for cause of the 
veteran's death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  
Evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  A service-connected disability is the principal cause 
of death when that disability, either singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death must be causally connected to 
death and must have substantially or materially contributed 
to death; combined to cause death; or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to former POWs, 38 C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war. (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis).  Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Avitaminosis.  Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

As noted above, the veteran was a prisoner of war (POW) from 
May 1942 to January 1943 and died in April 1980.  His death 
certificate lists the immediate cause of death as cardiac 
respiratory failure due to general arteriosclerosis.  

A letter from Dr. F.C. Jr. dated in November 1980 reflects 
that Dr. F.C. Jr. opined that that the veteran suffered from 
congestive heart failure secondary to severe anemia and his 
condition was the result of his previous record as a POW in 
which he was detained and tortured and had severe 
malnutrition and Beri-beri due to lack of food that 
aggravated his weak condition.  

The RO has denied the appellant's claim on the basis that 
arteriosclerosis is not listed under the list of POW 
presumptive diseases.  The Board takes administrative notice 
of the fact that there is some medical distinction to be 
drawn between atherosclerosis and arteriosclerosis, but that 
the two terms are quite often used interchangeably.  The 
Board also takes administrative notice of the fact that most 
cases of arteriosclerosis are atherosclerosis.  Resolving all 
reasonable doubt in the appellant's favor, the Board finds 
that the veteran did die of a POW presumptive disease.  
Although not listed on the death certificate, the Board also 
notes the November 1980 statement from Dr. F.C. Jr. to the 
effect that the veteran suffered from congestive heart 
failure.  Such disorder is also listed among the POW 
presumptive disorders.  

In sum, the Board concludes that entitlement to service 
connection for cause of the veteran's death is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

It appears that the appellant was issued a VCAA letter in 
2004.  However, there is no need to undertake any review of 
full compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations in this case since 
there is no detriment to the appellant as a result of any 
VCAA deficiency in view of the fact that the full benefit 
sought by the appellant as to the issue on appeal is being 
granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there has 
been inadequate notice regarding the assignment of an 
effective date, it is assumed that the RO will furnish 
appropriate notice in connection with action giving effect to 
the grant of service connection for the cause of death.  The 
appellant will then have the opportunity to appeal from the 
RO's assignment of such date if she so desires.  No useful 
purpose would be served by the Board delaying its favorable 
determination in this matter for the purpose of issuing any 
VCAA notice to the appellant. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  The appeal is granted.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


